UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-4474 Name of Registrant: Vanguard California Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: November 30 Date of reporting period: August 31, 2011 Item 1: Schedule of Investments Vanguard California Tax-Exempt Money Market Fund Schedule of Investments As of August 31, 2011 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (100.3%) California (100.2%) ABAG Finance Authority for Nonprofit Corps. California Revenue (Institute for Defense Analyses) VRDO 0.190% 9/7/11 LOC 11,945 11,945 ABAG Finance Authority for Nonprofit Corps. California Revenue (Public Policy Institute) VRDO 0.200% 9/7/11 LOC 12,705 12,705 Anaheim CA Housing Finance Agency Home Mortgage Revenue VRDO 0.190% 9/7/11 LOC 5,485 5,485 1 Anaheim CA Public Financing Authority Lease Revenue (Anaheim Public Improvements Project) TOB VRDO 0.200% 9/7/11 LOC 47,180 47,180 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) TOB PUT 0.280% 4/26/12 9,865 9,865 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) TOB VRDO 0.210% 9/7/11 41,910 41,910 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) TOB VRDO 0.220% 9/7/11 7,500 7,500 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) VRDO 0.170% 9/7/11 LOC 12,500 12,500 Berkeley CA TRAN 2.000% 7/5/12 48,000 48,705 1 Blackrock Muniyield California Fund Inc VRDP VRDO 0.380% 9/7/11 LOC 15,000 15,000 1 Blackrock Muniyield California Quality Fund VRDP VRDO 0.360% 9/7/11 LOC 30,000 30,000 Butte County CA TRAN 2.000% 6/29/12 5,000 5,070 California Department of Water Resources Power Supply Revenue 5.125% 5/1/12 (Prere.) 1,000 1,042 California Department of Water Resources Power Supply Revenue 5.250% 5/1/12 (Prere.) 1,000 1,043 California Department of Water Resources Power Supply Revenue 5.375% 5/1/12 (Prere.) 30,000 31,295 California Department of Water Resources Power Supply Revenue 5.375% 5/1/12 (Prere.) 1,000 1,044 California Department of Water Resources Power Supply Revenue 5.375% 5/1/12 (Prere.) 5,500 5,742 California Department of Water Resources Power Supply Revenue 5.500% 5/1/12 (Prere.) 6,745 7,048 California Department of Water Resources Power Supply Revenue 5.500% 5/1/12 (Prere.) 5,000 5,224 1 California Department of Water Resources Water System Revenue (Central Valley Project) TOB VRDO 0.210% 9/7/11 4,100 4,100 California Educational Facilities Authority Revenue (California Institute of Technology) VRDO 0.150% 9/7/11 34,800 34,800 1 California Educational Facilities Authority Revenue (Loyola Marymount University) TOB VRDO 0.240% 9/7/11 LOC 3,998 3,998 California Educational Facilities Authority Revenue (Stanford Hospital) CP 0.190% 10/13/11 10,000 10,000 California Educational Facilities Authority Revenue (Stanford Hospital) CP 0.210% 11/22/11 10,000 10,000 1 California Educational Facilities Authority Revenue (Stanford Hospital) TOB VRDO 0.190% 9/7/11 LOC 5,800 5,800 California Educational Facilities Authority Revenue (Stanford University) CP 0.100% 10/21/11 10,000 10,000 California Educational Facilities Authority Revenue (Stanford University) CP 0.350% 11/3/11 40,000 40,000 California Educational Facilities Authority Revenue (Stanford University) CP 0.350% 11/17/11 25,000 25,000 1 California Educational Facilities Authority Revenue (Stanford University) TOB PUT 0.250% 2/9/12 37,280 37,280 1 California Educational Facilities Authority Revenue (Stanford University) TOB VRDO 0.190% 9/7/11 7,650 7,650 1 California Educational Facilities Authority Revenue (Stanford University) TOB VRDO 0.200% 9/7/11 4,455 4,455 1 California Educational Facilities Authority Revenue (University of Southern California) TOB PUT 0.360% 11/17/11 15,045 15,045 1 California Educational Facilities Authority Revenue (University of Southern California) TOB VRDO 0.210% 9/7/11 4,135 4,135 California GO 5.000% 2/1/12 (Prere.) 20,000 20,383 California GO 5.250% 4/1/12 (Prere.) 9,835 10,117 California Health Facilities Financing Authority Revenue (Adventist Health System/West) VRDO 0.090% 9/1/11 LOC 1,100 1,100 California Health Facilities Financing Authority Revenue (Children's Hospital of Orange County) VRDO 0.150% 9/7/11 LOC 42,900 42,900 California Health Facilities Financing Authority Revenue (Children's Hospital of Orange County) VRDO 0.150% 9/7/11 LOC 22,100 22,100 California Health Facilities Financing Authority Revenue (Children's Hospital of Orange County) VRDO 0.150% 9/7/11 LOC 13,950 13,950 1,2 California Health Facilities Financing Authority Revenue (Kaiser Foundation Hospitals) TOB PUT 0.250% 9/1/11 LOC 35,000 35,000 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children's Hospital at Stanford) VRDO 0.130% 9/7/11 18,450 18,450 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children's Hospital at Stanford) VRDO 0.160% 9/7/11 5,850 5,850 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children's Hospital at Stanford) VRDO 0.160% 9/7/11 10,250 10,250 California Health Facilities Financing Authority Revenue (Memorial Health Services) VRDO 0.150% 9/7/11 61,275 61,275 California Health Facilities Financing Authority Revenue (Scripps Health) VRDO 0.120% 9/7/11 LOC 13,490 13,490 1 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.210% 9/7/11 6,700 6,700 1 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.210% 9/7/11 6,895 6,895 California Housing Finance Agency Home Mortgage Revenue VRDO 0.150% 9/7/11 LOC 8,680 8,680 California Housing Finance Agency Home Mortgage Revenue VRDO 0.150% 9/7/11 LOC 13,000 13,000 California Housing Finance Agency Home Mortgage Revenue VRDO 0.150% 9/7/11 LOC 7,235 7,235 California Housing Finance Agency Home Mortgage Revenue VRDO 0.150% 9/7/11 LOC 44,390 44,390 California Housing Finance Agency Home Mortgage Revenue VRDO 0.150% 9/7/11 LOC 30,800 30,800 California Housing Finance Agency Home Mortgage Revenue VRDO 0.170% 9/7/11 LOC 12,900 12,900 California Housing Finance Agency Multifamily Housing Revenue VRDO 0.190% 9/7/11 LOC 8,800 8,800 California Infrastructure & Economic Development Bank Revenue (Academy of Motion Picture Arts & Sciences Obligated Group) VRDO 0.180% 9/7/11 LOC 35,000 35,000 California Infrastructure & Economic Development Bank Revenue (Academy of Sciences) VRDO 0.100% 9/1/11 LOC 9,325 9,325 California Infrastructure & Economic Development Bank Revenue (American National Red Cross) VRDO 0.130% 9/7/11 LOC 14,575 14,575 1 California Infrastructure & Economic Development Bank Revenue (Bay Area Toll Bridges Seismic Retrofit) TOB VRDO 0.140% 9/1/11 (ETM) 28,540 28,540 California Infrastructure & Economic Development Bank Revenue (Buck Institute for Age Research) VRDO 0.150% 9/7/11 LOC 26,700 26,700 California Infrastructure & Economic Development Bank Revenue (J. Paul Getty Trust) VRDO 0.060% 9/1/11 10,800 10,800 California Infrastructure & Economic Development Bank Revenue (Prinsco Inc. Project) VRDO 0.360% 9/7/11 LOC 7,150 7,150 California Infrastructure & Economic Development Bank Revenue (SRI International) VRDO 0.190% 9/7/11 LOC 4,900 4,900 California Infrastructure & Economic Development Bank Revenue (SRI International) VRDO 0.190% 9/7/11 LOC 4,280 4,280 California Municipal Finance Authority Revenue (Notre Dame High School, San Jose) VRDO 0.270% 9/7/11 LOC 5,720 5,720 California Municipal Finance Authority Revenue (Westmont College) VRDO 0.160% 9/7/11 LOC 13,500 13,500 California School Cash Reserve Program Authority Pool TRAN 2.000% 6/1/12 20,000 20,234 California State University Institute CP 0.200% 9/7/11 LOC 10,928 10,928 1 California State University Revenue Systemwide TOB VRDO 0.330% 9/7/11 (4) 20,475 20,475 California Statewide Communities Development Authority Gas Supply Revenue VRDO 0.200% 9/7/11 80,000 80,000 California Statewide Communities Development Authority Multifamily Housing Revenue (Apple Creek Apartments) VRDO 0.150% 9/7/11 LOC 17,140 17,140 California Statewide Communities Development Authority Multifamily Housing Revenue (Canyon Springs Apartments Project) VRDO 0.260% 9/7/11 LOC 10,105 10,105 California Statewide Communities Development Authority Multifamily Housing Revenue (Knolls Apartments) VRDO 0.210% 9/7/11 LOC 12,715 12,715 California Statewide Communities Development Authority Multifamily Housing Revenue (Ridgeway Apartments) VRDO 0.230% 9/7/11 LOC 8,585 8,585 California Statewide Communities Development Authority Multifamily Housing Revenue (Village Green Apartments) VRDO 0.210% 9/7/11 LOC 5,800 5,800 California Statewide Communities Development Authority Revenue (Concordia University Irvine Project) VRDO 0.160% 9/1/11 LOC 16,850 16,850 California Statewide Communities Development Authority Revenue (Kaiser Permanente) PUT 0.480% 6/1/12 12,500 12,500 California Statewide Communities Development Authority Revenue (Kaiser Permanente) PUT 0.480% 6/1/12 12,500 12,500 California Statewide Communities Development Authority Revenue (Kaiser Permanente) VRDO 0.150% 9/7/11 14,400 14,400 California Statewide Communities Development Authority Revenue (Rady Children's Hospital - San Diego) VRDO 0.160% 9/7/11 LOC 25,000 25,000 1 California Statewide Communities Development Authority Revenue (Sutter Health) TOB VRDO 0.220% 9/7/11 5,500 5,500 California Statewide Communities Development Authority Revenue VRDO 0.140% 9/7/11 LOC 12,250 12,250 1 Central Basin Municipal Water District California COP TOB VRDO 0.220% 9/7/11 (4) 7,500 7,500 Cerritos CA Community College District BAN 2.000% 4/30/12 7,000 7,066 1 Cerritos CA Community College District GO TOB VRDO 0.210% 9/7/11 7,845 7,845 1 Chabot-Las Positas CA Community College District GO TOB VRDO 0.190% 9/7/11 8,000 8,000 1 Chabot-Las Positas CA Community College District GO TOB VRDO 0.300% 9/7/11 8,725 8,725 1 Chino Basin CA Regional Financing Authority Revenue (Inland Empire Utilities Agency) TOB VRDO 0.240% 9/7/11 10,775 10,775 Chula Vista CA Multifamily Housing Revenue (Teresina Apartments) VRDO 0.190% 9/7/11 LOC 18,970 18,970 1 Contra Costa CA Community College District GO TOBVRDO 0.210% 9/7/11 5,110 5,110 1 Contra Costa CA Community College District GO TOBVRDO 0.300% 9/7/11 5,200 5,200 1 Contra Costa CA Transportation Authority Sales Tax Revenue TOB VRDO 0.210% 9/7/11 20,000 20,000 Contra Costa County CA Multifamily Housing Revenue (Park Regency) VRDO 0.190% 9/7/11 LOC 47,200 47,200 Contra Costa County CA Multifamily Housing Revenue (Pleasant Hill BART Transit Village Apartments Project) VRDO 0.240% 9/7/11 LOC 43,800 43,800 1 Desert CA Community College District GO TOB VRDO 0.210% 9/7/11 12,375 12,375 2 East Bay CA Municipal Utility District Waste Water System Revenue PUT 0.230% 2/1/12 7,800 7,800 East Bay CA Municipal Utility District Water System Revenue (Extendable) CP 0.200% 11/4/11 12,200 12,200 East Bay CA Municipal Utility District Water System Revenue (Extendable) CP 0.200% 11/8/11 13,500 13,500 2 East Bay CA Municipal Utility District Water System Revenue PUT 0.240% 3/1/12 32,480 32,480 1 Eastern California Municipal Water District Water& Sewer COP TOB VRDO 0.210% 9/7/11 1,590 1,590 Eastern California Municipal Water District Water& Sewer Revenue 2.000% 7/1/12 7,485 7,592 1 Eastern California Municipal Water District Water& Sewer Revenue TOB VRDO 0.220% 9/7/11 3,940 3,940 Eastern California Municipal Water District Water& Sewer Revenue VRDO 0.120% 9/7/11 15,600 15,600 Eastern California Municipal Water District Water& Sewer Revenue VRDO 0.140% 9/7/11 20,300 20,300 Escondido CA Community Development (Escondido Promenade Project) COP VRDO 0.230% 9/7/11 LOC 9,400 9,400 Escondido CA Community Development Multifamily Revenue (Heritage Park Apartments) VRDO 0.190% 9/7/11 LOC 4,250 4,250 Freemont CA Union High School District TRAN 3.000% 6/29/12 15,000 15,339 Fremont CA COP VRDO 0.160% 9/7/11 LOC 9,305 9,305 Fremont CA COP VRDO 0.170% 9/7/11 LOC 5,000 5,000 Fresno County CA TRAN 3.000% 6/29/12 8,000 8,182 Garden Grove CA Housing Authority Multifamily Housing Revenue (Valley View Senior Villas Project) VRDO 0.190% 9/7/11 LOC 9,100 9,100 1 Grossmont CA Healthcare District Revenue TOB VRDO 0.190% 9/7/11 10,200 10,200 1 Grossmont CA Union High School District GO TOB VRDO 0.240% 9/7/11 25,945 25,945 Hemet CA Unified School District COP VRDO 0.150% 9/7/11 LOC 15,400 15,400 1 Imperial CA Irrigation District Electric Revenue TOB VRDO 0.190% 9/7/11 LOC 4,100 4,100 Irvine CA Assessment District No. 05-21 Improvement Revenue (Northwest Irvine) VRDO 0.130% 9/1/11 LOC 11,950 11,950 Irvine CA Assessment District No. 97-17 Improvement Revenue VRDO 0.130% 9/1/11 LOC 14,504 14,504 Livermore CA COP VRDO 0.200% 9/7/11 LOC 14,500 14,500 Livermore CA Redevelopment Agency Multi- Family Housing Revenue (Richards Manor) VRDO 0.190% 9/7/11 LOC 4,770 4,770 1 Long Beach CA Harbor Revenue TOB VRDO 0.360% 9/7/11 15,905 15,905 Long Beach CA TRAN 2.000% 9/30/11 20,000 20,026 Long Beach CA Water Revenue CP 0.170% 9/8/11 11,000 11,000 1 Los Angeles CA Community College District GO TOB VRDO 0.190% 9/7/11 5,200 5,200 1 Los Angeles CA Community College District GO TOB VRDO 0.210% 9/7/11 16,130 16,130 Los Angeles CA Community Redevelopment Agency Multifamily Housing Revenue (Academy Village Apartments) VRDO 0.190% 9/7/11 LOC 3,300 3,300 Los Angeles CA Community Redevelopment Agency Multifamily Housing Revenue (Hollywood & Vine Apartments) VRDO 0.200% 9/7/11 LOC 25,000 25,000 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.190% 9/7/11 21,500 21,500 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.210% 9/7/11 5,000 5,000 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.240% 9/7/11 5,530 5,530 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.270% 9/7/11 18,880 18,880 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.270% 9/7/11 7,975 7,975 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.200% 9/7/11 LOC 10,255 10,255 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.210% 9/7/11 7,495 7,495 Los Angeles CA Department of Water & Power Revenue VRDO 0.140% 9/7/11 86,500 86,500 Los Angeles CA Department of Water & Power Revenue VRDO 0.150% 9/7/11 32,400 32,400 Los Angeles CA Department of Water & Power Revenue VRDO 0.150% 9/7/11 55,015 55,015 Los Angeles CA Department of Water & Power Revenue VRDO 0.160% 9/7/11 7,675 7,675 1 Los Angeles CA GO TOB VRDO 0.140% 9/1/11 9,000 9,000 Los Angeles CA Harbor Department Revenue CP 0.250% 2/13/12 10,000 10,000 1 Los Angeles CA Harbor Department Revenue TOB VRDO 0.190% 9/7/11 5,395 5,395 1 Los Angeles CA Harbor Department Revenue TOB VRDO 0.210% 9/7/11 4,020 4,020 Los Angeles CA Multifamily Housing Revenue (Beverly Park Apartments) VRDO 0.200% 9/7/11 LOC 15,500 15,500 Los Angeles CA Multifamily Housing Revenue (Fountain Park Project) VRDO 0.190% 9/7/11 LOC 40,000 40,000 Los Angeles CA Multifamily Housing Revenue (Queen Portfolio Apartments Project) VRDO 0.220% 9/7/11 LOC 6,895 6,895 Los Angeles CA Multifamily Housing Revenue (San Regis Project) VRDO 0.230% 9/7/11 LOC 23,600 23,600 Los Angeles CA Municipal Improvement Corp. Lease Revenue CP 0.270% 9/8/11 LOC 10,000 10,000 Los Angeles CA Municipal Improvement Corp. Lease Revenue CP 0.230% 12/5/11 LOC 30,500 30,500 Los Angeles CA TRAN 2.500% 2/29/12 10,000 10,109 Los Angeles CA TRAN 2.500% 3/30/12 12,500 12,658 1 Los Angeles CA Unified School District GO TOB VRDO 0.210% 9/7/11 6,660 6,660 1 Los Angeles CA Unified School District GO TOB VRDO 0.210% 9/7/11 9,995 9,995 1 Los Angeles CA Unified School District GO TOB VRDO 0.210% 9/7/11 9,000 9,000 1 Los Angeles CA Wastewater System Revenue TOB VRDO 0.210% 9/7/11 7,500 7,500 1 Los Angeles CA Wastewater System Revenue TOB VRDO 0.210% 9/7/11 25,000 25,000 Los Angeles CA Wastewater System Revenue VRDO 0.160% 9/7/11 LOC 2,870 2,870 1,2 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue TOB PUT 0.250% 12/1/11 LOC 20,000 20,000 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue VRDO 0.110% 9/1/11 7,300 7,300 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue VRDO 0.110% 9/1/11 52,240 52,240 1 Los Angeles County CA Sanitation Districts Financing Authority Capital Projects Revenue TOB VRDO 0.200% 9/7/11 LOC 10,510 10,510 Los Angeles County CA TRAN 2.500% 3/30/12 35,000 35,435 1 Los Angeles County CA Unified School District GO TOB VRDO 0.210% 9/7/11 5,000 5,000 Manteca CA Redevelopment Agency Tax Allocation Revenue VRDO 0.110% 9/1/11 LOC 21,835 21,835 2 Metropolitan Water District of Southern California Revenue PUT 0.230% 6/1/12 21,500 21,500 2 Metropolitan Water District of Southern California Revenue PUT 0.230% 6/1/12 15,000 15,000 2 Metropolitan Water District of Southern California Revenue PUT 0.210% 7/9/12 15,000 15,000 1 Metropolitan Water District of Southern California Revenue TOB VRDO 0.210% 9/7/11 5,000 5,000 1 Metropolitan Water District of Southern California Revenue TOB VRDO 0.210% 9/7/11 (13) 7,525 7,525 1 Metropolitan Water District of Southern California Revenue TOB VRDO 0.210% 9/7/11 6,435 6,435 Metropolitan Water District of Southern California Revenue VRDO 0.170% 9/7/11 46,400 46,400 Metropolitan Water District of Southern California Revenue VRDO 0.240% 9/7/11 26,900 26,900 Mission Viejo CA Community Development Financing Authority Revenue (Mission Viejo Mall Improvement) VRDO 0.150% 9/7/11 LOC 23,900 23,900 Modesto CA Water Revenue VRDO 0.170% 9/7/11 (4)LOC 10,665 10,665 1 New Haven CA Unified School District GO TOB VRDO 0.240% 9/7/11 LOC 12,225 12,225 1 Nuveen California Investment Quality Municipal Fund VRDP VRDO 0.360% 9/7/11 LOC 18,000 18,000 1 Nuveen California Municipal Market Opportunity Fund VRDP VRDO 0.370% 9/7/11 LOC 20,000 20,000 1 Nuveen California Performance Plus Municipal Fund VRDP VRDO 0.360% 9/7/11 LOC 15,000 15,000 1 Nuveen California Quality Income Municipal Fund VRDP VRDO 0.360% 9/7/11 LOC 26,000 26,000 1 Nuveen Insured California Premium Income Municipal Fund 2 VRDP VRDO 0.360% 9/7/11 LOC 27,000 27,000 1 Oakland CA Redevelopment Agency Tax Allocation Revenue (Central District Project) TOB VRDO 0.200% 9/7/11 LOC 13,710 13,710 Oakland CA TRAN 2.000% 3/30/12 9,000 9,088 Oakland-Alameda County CA Coliseum Authority Lease Revenue (Oakland Coliseum Project) VRDO 0.150% 9/7/11 LOC 67,500 67,500 Orange County CA Apartment Development Revenue VRDO 0.180% 9/7/11 LOC 34,200 34,200 Orange County CA Apartment Development Revenue VRDO 0.210% 9/7/11 LOC 9,550 9,550 1 Orange County CA Sanitation District COP TOB VRDO 0.230% 9/7/11 10,925 10,925 Orange County CA Teeter Plan CP 0.160% 12/7/11 LOC 20,000 20,000 Orange County CA TRAN 2.000% 3/15/12 12,000 12,113 Orange County CA TRAN 2.000% 5/15/12 19,560 19,799 1 Palomar Pomerado Health System California Revenue GO TOB VRDO 0.190% 9/7/11 (12) 12,200 12,200 1 Piedmont CA Unified School District GO TOB VRDO 0.210% 9/7/11 3,225 3,225 Pittsburg CA Redevelopment Agency Tax Allocation Revenue (Los Medanos Community Development Project) VRDO 0.110% 9/1/11 LOC 49,655 49,655 Riverside CA Electric Revenue VRDO 0.180% 9/7/11 LOC 11,000 11,000 Riverside County CA Industrial Development Authority Empowerment Zone Facility Revenue (Guy Evans Inc. Project) VRDO 0.170% 9/7/11 LOC 5,345 5,345 Riverside County CA Public Facility Project COP VRDO 0.150% 9/7/11 LOC 10,700 10,700 Riverside County CA TRAN 2.000% 3/30/12 40,000 40,401 Riverside County CA Transportation Commission Sales Tax Revenue VRDO 0.210% 9/7/11 9,670 9,670 Sacramento CA Suburban Water District COP VRDO 0.120% 9/7/11 LOC 21,005 21,005 Sacramento CA Transportation Authority Sales Tax Revenue VRDO 0.140% 9/7/11 47,300 47,300 Sacramento County CA Multifamily Housing (River Pointe Apartments) VRDO 0.200% 9/7/11 LOC 10,000 10,000 Sacramento County CA Sanitation Districts Financing Authority Revenue VRDO 0.170% 9/7/11 LOC 5,000 5,000 1 San Bernardino CA Community College District GO TOB VRDO 0.210% 9/7/11 7,500 7,500 1 San Bernardino CA Community College District GO TOB VRDO 0.240% 9/7/11 42,865 42,865 San Bernardino County CA TRAN 2.000% 6/29/12 25,000 25,354 San Diego CA Community College District GO 1.500% 8/1/12 6,050 6,118 1 San Diego CA Community College District GO TOB VRDO 0.210% 9/7/11 5,000 5,000 1 San Diego CA Community College District GO TOB VRDO 0.210% 9/7/11 5,000 5,000 San Diego CA County TRAN 2.000% 6/29/12 15,000 15,215 San Diego CA Housing Authority Multifamily Housing Revenue (Bay Vista Apartments Project) VRDO 0.200% 9/7/11 LOC 9,690 9,690 San Diego CA Housing Authority Multifamily Housing Revenue (Canyon Rim Apartments) VRDO 0.200% 9/7/11 LOC 32,440 32,440 1 San Diego CA Public Facilities Financing Authority Water Revenue TOB VRDO 0.210% 9/7/11 7,495 7,495 1 San Diego CA Public Facilities Financing Authority Water Revenue TOB VRDO 0.210% 9/7/11 10,310 10,310 1 San Diego CA Unified School District GO TOB PUT 0.360% 11/17/11 25,350 25,350 San Diego County CA Regional Transportation Authority Sales Tax Revenue VRDO 0.170% 9/7/11 4,900 4,900 1 San Diego County CA Water Authority Revenue COP TOB VRDO 0.190% 9/7/11 46,050 46,050 1 San Diego County CA Water Authority Revenue COP TOB VRDO 0.210% 9/7/11 6,840 6,840 1 San Diego County CA Water Authority Revenue COP TOB VRDO 0.210% 9/7/11 9,500 9,500 1 San Diego County CA Water Authority Revenue COP TOB VRDO 0.210% 9/7/11 4,825 4,825 1 San Diego County CA Water Authority Revenue COP TOB VRDO 0.210% 9/7/11 10,100 10,100 1 San Diego County CA Water Authority Revenue COP TOB VRDO 0.270% 9/7/11 6,500 6,500 1 San Diego County CA Water Authority Revenue COP TOB VRDO 0.270% 9/7/11 6,100 6,100 1 San Diego County CA Water Authority Revenue COP TOB VRDO 0.270% 9/7/11 9,800 9,800 San Diego County CA Water Authority Revenue CP 0.200% 9/7/11 12,500 12,500 San Diego County CA Water Authority Revenue CP 0.130% 10/4/11 14,000 14,000 San Diego County CA Water Authority Revenue CP 0.150% 10/4/11 5,000 5,000 San Diego County CA Water Authority Revenue CP 0.150% 10/4/11 5,000 5,000 1 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue TOB VRDO 0.200% 9/7/11 LOC 10,000 10,000 1 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue TOB VRDO 0.200% 9/7/11 7,500 7,500 1 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue TOB VRDO 0.210% 9/7/11 13,595 13,595 San Francisco CA City & County Airport Commission International Airport Revenue VRDO 0.160% 9/7/11 LOC 8,000 8,000 San Francisco CA City & County Finance Corp. Lease Revenue (Moscone Center Expansion) VRDO 0.190% 9/7/11 LOC 47,745 47,745 San Francisco CA City & County International Airport Revenue VRDO 0.150% 9/7/11 LOC 16,000 16,000 San Francisco CA City & County International Airport Revenue VRDO 0.160% 9/7/11 LOC 5,000 5,000 San Francisco CA City & County Redevelopment Agency Multifamily Housing Revenue (Third & Mission Streets) VRDO 0.160% 9/7/11 LOC 65,200 65,200 San Francisco CA City & County Unified School District TRAN 2.000% 6/29/12 10,000 10,141 San Jose CA Financing Authority Lease Revenue CP 0.180% 9/28/11 LOC 27,068 27,068 1 San Jose CA Financing Authority Lease Revenue TOBVRDO 0.210% 9/7/11 (13) 25,960 25,960 San Jose CA Multifamily Housing Revenue (Cinnabar Commons) VRDO 0.200% 9/7/11 LOC 16,600 16,600 San Jose CA Multifamily Housing Revenue (Raintree Apartments) VRDO 0.230% 9/7/11 LOC 10,000 10,000 1 San Jose CA Unified School District Santa Clara County GO TOB VRDO 0.210% 9/7/11 LOC 5,000 5,000 1 San Jose CA Unified School District Santa Clara County GO TOB VRDO 0.210% 9/7/11 7,310 7,310 1 San Marcos CA Public Facilities Authority Tax Allocation Revenue TOB VRDO 0.130% 9/1/11 LOC 4,200 4,200 1 San Mateo County CA Community College District GOTOB VRDO 0.210% 9/7/11 4,315 4,315 1 San Mateo County CA Community College District GOTOB VRDO 0.210% 9/7/11 11,660 11,660 Santa Barbara County CA TRAN 2.000% 6/29/12 11,000 11,157 Santa Clara County CA El Camino Hospital District Facilities Authority Revenue (Valley Medical Center Project) VRDO 0.150% 9/7/11 LOC 11,850 11,850 Santa Clara County CA El Camino Hospital District Facilities Authority Revenue (Valley Medical Center Project) VRDO 0.150% 9/7/11 LOC 12,600 12,600 Santa Clara Valley CA Transportation Authority Sales Tax Revenue VRDO 0.150% 9/7/11 7,300 7,300 Santa Cruz County CA TRAN 2.000% 3/1/12 6,000 6,052 1 Sequoia CA Unified School District GO TOB VRDO 0.210% 9/7/11 5,860 5,860 Sequoia CA Union High School District TRAN 3.000% 7/5/12 13,000 13,300 1 Sonoma County CA Junior College District GO TOB VRDO 0.200% 9/7/11 30,765 30,765 South Placer CA Wastewater Authority Revenue VRDO 0.150% 9/7/11 LOC 8,000 8,000 South Placer CA Wastewater Authority Revenue VRDO 0.150% 9/7/11 LOC 8,000 8,000 1 Sunnyvale CA Wastewater Revenue TOB VRDO 0.190% 9/7/11 13,320 13,320 1 Sweetwater CA Unified School District GO TOB VRDO 0.220% 9/7/11 (13) 16,445 16,445 Torrance CA Hospital Revenue (Torrance Memorial Medical Center) VRDO 0.150% 9/7/11 LOC 9,100 9,100 University of California Regents CP 0.340% 9/14/11 24,000 24,000 University of California Regents CP 0.310% 10/6/11 10,000 10,000 University of California Regents Medical Center Revenue VRDO 0.060% 9/1/11 7,515 7,515 University of California Revenue 5.000% 9/1/11 (Prere.) 2,000 2,020 University of California Revenue 3.000% 5/15/12 2,000 2,038 1 University of California Revenue TOB VRDO 0.180% 9/7/11 6,665 6,665 1 University of California Revenue TOB VRDO 0.210% 9/7/11 1,890 1,890 1 University of California Revenue TOB VRDO 0.210% 9/7/11 29,195 29,195 1 University of California Revenue TOB VRDO 0.210% 9/7/11 3,495 3,495 1 University of California Revenue TOB VRDO 0.210% 9/7/11 6,000 6,000 1 University of California Revenue TOB VRDO 0.210% 9/7/11 3,470 3,470 1 University of California Revenue TOB VRDO 0.270% 9/7/11 (4) 7,300 7,300 Ventura County CA TRAN 2.250% 6/29/12 35,315 35,890 Whittier CA Health Facility Revenue (Presbyterian Intercommunity Hospital) VRDO 0.120% 9/7/11 LOC 21,700 21,700 Whittier CA Health Facility Revenue (Presbyterian Intercommunity Hospital) VRDO 0.120% 9/7/11 LOC 4,900 4,900 Whittier CA Health Facility Revenue (Presbyterian Intercommunity Hospital) VRDO 0.130% 9/7/11 LOC 11,000 11,000 Puerto Rico (0.1%) Puerto Rico Public Finance Corp. Revenue 5.500% 2/1/12 (Prere.) 3,500 3,573 Total Tax-Exempt Municipal Bonds (Cost $4,259,706) Total Investments (100.3%) (Cost $4,259,706) Other Assets and Liabilities-Net (-0.3%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2011, the aggregate value of these securities was $1,288,708,000, representing 30.3% of net assets. 2 Adjustable-rate security. KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). California Tax-Exempt Money Market Fund (12) Assured Guaranty Corporation. (13) Berkshire Hathaway Assurance Corporation. (14) National Public Finance Guarantee Corporation. The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Securities are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
